DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions and Response to Arguments
Acknowledgement is made of Reply filed on 11/16/2021 in which applicant timely traverse the election of species of Figure 6. While examiner deemed the election and reply non-compliant, the restriction of species is withdrawn.
Examination in a first action on the merits of claims 1-20 will be performed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4,7-8,10-11,14-15,17,19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rich et al., (Rich) US 2012/0141841 in view of Muniz US 2013/0071717 and Blake USPAT 4,314,008.
Regarding claims 10, 17 and 1, Rich discloses and shows in Fig. 10: A system, comprising:
a battery(84; Fig. 10, see ¶[0080]-[0082]) for an electronic device(mobile electronic device 10/100; see Figs. 1/12-13), the battery(84) comprising one or more cells;
a thermal insulation element(88)(see ¶[0081]) configured to insulate heat that the battery generates.
Rich does not expressly teach that:
the battery comprising one or more cells
Muniz teaches factual evidence of the battery(100) comprising one or more cells(106)(see Fig. 1; ¶[0013]-[0014]).
Rich and Muniz are battery thermal runaway analogous art. It would have been obvious to one having ordinary skill in the art to combine the teachings of Muniz by having the battery comprising one or more cells into the system of Rich in order to provide the required power to the connected load devices, as per the teachings of Muniz (¶[0013]).
However, the combination of Rich and Muniz does not expressly teach:
a temperature module that monitors a temperature associated with the electronic device during startup of the electronic device; and 
a power module that, in response to the temperature being less than a threshold temperature, makes one or more adjustments that are related to the battery based on the temperature associated with the electronic device during startup of the electronic device
Blake discloses(see col. 3, lines 14-col. 4, line 24) and shows in Fig. 1 factual evidence of an emergency power unit (14) with a temperature module(25)(see col. 3, lines 66-col. 4, line 3) that monitors a temperature associated with the electronic device(emergency power unit 14) during startup of the electronic device; and a power module(construed as current controller 30; note- current controller 30 may include a direct current power supply; see col. 4, lines 7-14) that, in response to the temperature being less than a threshold temperature, makes one or more adjustments(by either pumping heat from the battery system 14 to the ambient in case of the temperature of the battery 14 exceeding a predetermined level or reversing the direction of the current to the heat pump so as to supply heat to the system; see col. 4, lines 7-24) that are related to the battery(15) based on the temperature associated with the electronic device during startup of the electronic device.
Rich, Muniz and Blake are battery thermal control analogous art. It would have been obvious to one having ordinary skill in the art to incorporate the teachings of Blake into the (col. 1; lines 6-8; col. 2, lines 9-18).
Accordingly claims 1,10 and 17 would have been obvious.
Regarding claim 2, Rich in view of Muniz and Blake discloses all the claimed invention as set forth and discussed above in claim 1. Rich further discloses, wherein:
the thermal insulation element(88) is configured to insulate heat that the battery(84)
generates up to a predefined temperature; and the thermal insulation element(88) is configured to conduct heat away from the battery in response to the heat that the battery generates exceeding
the predefined temperature(see Rich;¶[0081])(Muniz; ¶[0012],[0017]-[0018]).
Regarding claim 3, Rich in view of Muniz and Blake discloses all the claimed invention as set forth and discussed above in claim 1. Muniz further discloses and shows in Fig. 1, wherein the thermal insulation(110) element is coupled to at least one cell of the one or more cells(106).
Regarding claim 4, Rich in view of Muniz and Blake discloses all the claimed invention as set forth and discussed above in claim 1. Muniz further discloses and shows in Fig. 1, wherein the thermal insulation(110) element is coupled to the battery(100) and covers at least one surface of the battery (100)(see Muniz; Fig. 1 and ¶[0013]-[0015]).
Regarding claims 7,15 and 20, Rich in view of Muniz and Blake discloses all the claimed invention as set forth and discussed above in claims 1, 10 and respectively 17. Blake further discloses, further comprising an electrical heating element(16) coupled to the battery (15)(see Blake; Fig. 1), the electrical heating element activated during startup of the electronic device(14) and configured to operate until a threshold temperature is satisfied(see col. 4, lines 7-25).
Regarding claim 8, Rich in view of Muniz and Blake discloses all the claimed invention as set forth and discussed above in claim 7. Blake further discloses, wherein the electrical heating element(16) is embedded within the battery(15)(note-both heat pump 16 and emergency battery 15 are embedded into emergency power supply 14).
Regarding claim 11, Rich in view of Muniz and Blake discloses all the claimed invention as set forth and discussed above in claim 7. Blake further discloses, wherein the power module (30) is configured to adjust a discharge current of the battery to be less than a predefined threshold(Blake; col. 4, lines 7-24)(note- the current supplied to the heat pump 16 is a discharge current from the battery).
Regarding claims 14 and 19, Rich in view of Muniz and Blake discloses all the claimed invention as set forth and discussed above in claims 10 and respectively 17. Blake further discloses, further comprising a supercapacitor(84)(note- the energy storage device 84 (e.g. battery or capacitor)(see ¶[0066],[0079], and [0086])
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rich et al., (Rich) US 2012/0141841 in view of Muniz US 2013/0071717 and Blake USPAT 4,314,008 and in further view of Choi KR 20080036737
Regarding claim 5, Rich in view of Muniz and Blake discloses all the claimed invention except for the limitations of, “wherein at least one cell of the one or more cells of the battery comprises a jelly roll, the insulation element wrapped around the jelly roll”.
Choi discloses factual evidence of, wherein at least one cell of the one or more cells of the battery comprises a jelly roll-type electrode assembly(abstract and Fig. ). Choi further discloses that the insulation plate 340 is wrapped around the terminal plate 330 on one surface of the insulation case 320 which is spaced apart from the positive electrode tab 150 and the negative electrode tab 140 by a predetermined distance to prevent a short between the negative electrode and the positive electrode and forms a groove protruding the positive electrode tab 150 and the negative electrode tab 140.
Rich, Muniz, Blake and Choi are battery assembly analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had at least one cell of the one or more cells of the battery comprises a jelly roll, the insulation element wrapped around the jelly roll, as recited into the system of Rich in view of Muniz and Blake, in order to prevent a short between the negative electrode and the positive electrode and forms a groove protruding the positive electrode tab and the negative electrode tab.
Accordingly claim 5 would have been obvious.
Regarding claim 6, Rich in view of Muniz and Blake discloses all the claimed invention except for the limitations of, “wherein the insulation element comprises an insulating sheet, the insulating sheet comprising a nano silica balloon insulator(“NASBIS”) sheet”.
Choi discloses factual evidence of, wherein the insulation element comprises an insulating sheet (insulation plate 340). However, Choi does not expressly teach that the insulating sheet comprising a nano silica balloon insulator(“NASBIS”) sheet.
It would have been obvious to one having ordinary skill in the art to incorporate the insulating sheet/plate of Choi into the battery system of Rich as modified by Muniz and Blake in order to insulate the positive electrode plate and the negative electrode plate and allow charges of the positive electrode plate and the negative electrode plate to pass therethrough. Choi still does not teach that the insulating sheet comprising a nano silica balloon insulator(“NASBIS”) sheet. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the insulating sheet comprising a nano silica balloon insulator(“NASBIS”) sheet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
 Accordingly claim 6 would have been obvious.
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rich et al., (Rich) US 2012/0141841 in view of Muniz US 2013/0071717 and Blake USPAT 4,314,008 and in further view of Official Notice.
Regarding claims 12 and 18, Rich in view of Muniz and Blake discloses all the claimed invention as set forth and discussed above(Blake; col. 4, lines 7-24) in claims 11 and 17respectively except for the limitations of, wherein the predefined threshold is 0.5C, where C is a rate at which the battery is discharged relative to its maximum capacity. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have set the predefined threshold to be 0.5C, where C is a rate at which the battery is 
Accordingly claims 12 and 18 would have been obvious.
Allowable Subject Matter
Claims 9,13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation of Prior Art
USPAT 9,148,979 to Chiriac et al., (Chiriac) discloses a heat dissipating apparatus for folding electronic devices.
USPAT 8,685,553 to Rich et al., (Rich) discloses a mobile electronic device having a fuel cell surrounded by a solid-state battery.
KR 20080036737 to Choi discloses the general state of the art regarding secondary battery.
USPAT 6,136,466 to Takeuchi et al., (Takeuchi) discloses the general state of the art regarding a prismatic high rate cell.
USPAT 4,314,008 to Blake discloses a thermoelectric temperature stabilized battery system.
US 2017/0358831 to Milroy et al., (Milroy) discloses batteries with thermal managements.
US 2013/0071717 to Muniz discloses preventing cell thermal runaway propagation within a battery.
US 2012/0141841 to Rich et al., (Rich) discloses a mobile electronic device having a fuel cell surrounded by a solid-state battery.
BR 112019019195 to Krupp et al., (Krupp) discloses a portable designed arc screw welder including a lithium ferrophosphate battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        December 28, 2021